Exhibit 10.19

For grants to Employees on or after 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the _____ day of _________, 2___ (the “Grant Date”), by and between Max Capital
Group Ltd. (the “Company”) and _______________ (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Max Capital Group Ltd. 2008 Stock Incentive
Plan (the “Plan”) pursuant to which awards of restricted common shares of the
Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____ Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock are that they will be forfeited by the
Grantee and all of the Grantee’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Stock made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

 

  (a)

Except as otherwise provided herein, the restrictions described in Section 3
above will lapse with respect to [100% of the Restricted Stock on the third
anniversary]1 of the Grant Date (the “Vesting Date”); provided, that, except as
otherwise provided herein, the Grantee is then employed by the Company or any of
its Subsidiaries. If the Grantee’s employment is terminated at any time prior to
the Vesting Date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in this Section 4.

 

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), 100% of the Restricted Stock shall vest as of the
date of such termination.

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), 100% of the Restricted Stock shall vest as of the date of such
termination.

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to the Grantee’s duties or authority which are inconsistent with
his/her title and position, (ii) a material diminution of the Grantee’s title or
position; (iii) a reduction of the Grantee’s base salary; or (iv) any other
reason which the Company determines in its sole discretion to be a Good Reason;
provided, however, that, if termination for “Good Reason” is defined in the
Grantee’s employment agreement, the definition in the employment agreement shall
apply for purposes of this Section 4.

 

  (d) Retirement. Upon the Grantee’s Retirement, vesting shall continue
according to the schedule set forth in Section 4(a) as if the Grantee were still
employed.

 

 

1

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

2



--------------------------------------------------------------------------------

For purposes of this Agreement, “Retirement” shall be defined as when the
Grantee retires from the Company or any Subsidiaries if the Grantee’s age is at
least 55 and the Grantee has at least five consecutive years of service as an
employee of the Company or any Subsidiaries immediately prior to the termination
date.

 

  (e) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan) that occurs following the one year anniversary of the Grant Date,
all Restricted Stock shall automatically become vested and immediately
nonforfeitable in full.

 

  (f) Work Permit. If the Grantee’s employment is terminated because the Company
or a Subsidiary is unable to obtain a work permit for the Grantee’s continued
employment in Bermuda with the Company or a Subsidiary and the Company does not
offer the Grantee a comparable position of employment by one of the Company’s
Subsidiaries, then the Restricted Stock shall automatically become 100% vested
and nonforfeitable upon the date of the Grantee’s termination of employment;
provided, that, if the failure by the Company or its Subsidiary to obtain such
work permit is directly or indirectly related to any actions or omissions taken
by the Grantee, as determined by the Company in its sole discretion, then all
unvested Restricted Stock shall be immediately forfeited upon the date of
termination.

 

5. Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.

 

6. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Shares unless and until such Common Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody.

 

3



--------------------------------------------------------------------------------

7. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

10. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

11. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

 

12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

13. Amendment of Restricted Stock Award. Subject to Section 14 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

 

4



--------------------------------------------------------------------------------

14. Adjustments. This Restricted Stock Award is subject to adjustment pursuant
to Section 12 of the Plan.

 

15. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of laws principles.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

17. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

18. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

19.

[Non-Solicitation Agreement. By accepting this Restricted Stock Award and as a
condition thereof, the Grantee agrees to comply with the Company’s following
policies with respect to non-solicitation: _________.]2

 

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

 

2

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:        Name:   Title:   Date:

 

GRANTEE By:        Name:   Date:

 

6



--------------------------------------------------------------------------------

For grants to Max at Lloyd’s Employees on or after 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the _____ day of _________, 2___ (the “Grant Date”), by and between Max Capital
Group Ltd. (the “Company”) and _______________ (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Max Capital Group Ltd. 2008 Stock Incentive
Plan (the “Plan”) pursuant to which awards of restricted common shares of the
Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____ Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock are that they will be forfeited by the
Grantee and all of the Grantee’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Stock made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

 

  (a)

Except as otherwise provided herein, the restrictions described in Section 3
above will lapse with respect to [100% of the Restricted Stock on the third
anniversary]3 of the Grant Date (the “Vesting Date”); provided, that, except as
otherwise provided herein, the Grantee is then employed by the Company or any of
its Subsidiaries. If the Grantee’s employment is terminated at any time prior to
the Vesting Date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in this Section 4.

 

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), 100% of the Restricted Stock shall vest as of the
date of such termination.

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), 100% of the Restricted Stock shall vest as of the date of such
termination.

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to the Grantee’s duties or authority which are inconsistent with
his/her title and position, (ii) a material diminution of the Grantee’s title or
position; (iii) a reduction of the Grantee’s base salary; or (iv) any other
reason which the Company determines in its sole discretion to be a Good Reason;
provided, however, that, if termination for “Good Reason” is defined in the
Grantee’s employment agreement, the definition in the employment agreement shall
apply for purposes of this Section 4.

 

  (d) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan) that occurs following the one year anniversary of the Grant Date,
all Restricted Stock shall automatically become vested and immediately non
forfeitable in full.

 

 

3

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

2



--------------------------------------------------------------------------------

  (e) Work Permit. If the Grantee’s employment is terminated because the Company
or a Subsidiary is unable to obtain a required work permit for the Grantee’s
continued employment with the Company or a Subsidiary and the Company does not
offer the Grantee a comparable position of employment by one of the Company’s
Subsidiaries, then the Restricted Stock shall automatically become 100% vested
and nonforfeitable upon the date of the Grantee’s termination of employment;
provided, that, if the failure by the Company or its Subsidiary to obtain such
work permit is directly or indirectly related to any actions or omissions taken
by the Grantee, as determined by the Company in its sole discretion, then all
unvested Restricted Stock shall be immediately forfeited upon the date of
termination.

 

5. Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.

 

6. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Shares unless and until such Common Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody.

 

7. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

3



--------------------------------------------------------------------------------

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

10. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

11. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

 

12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

13. Amendment of Restricted Stock Award. Subject to Section 14 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

 

14. Adjustments. This Restricted Stock Award is subject to adjustment pursuant
to Section 12 of the Plan.

 

15. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of laws principles.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

17. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

4



--------------------------------------------------------------------------------

18. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

19.

[Non-Solicitation Agreement. By accepting this Restricted Stock Award and as a
condition thereof, the Grantee agrees to comply with the Company’s following
policies with respect to non-solicitation: _________.]4

 

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

 

4

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:        Name:   Title:   Date:

 

GRANTEE By:        Name:   Date:

 

6



--------------------------------------------------------------------------------

For grants to Employees prior to 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the _____ day of _________, 2___ (the “Grant Date”), by and between Max Capital
Group Ltd. (the “Company”) and _______________ (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Max Capital Group Ltd. 2008 Stock Incentive
Plan (the “Plan”) pursuant to which awards of restricted common shares of the
Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____ Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock are that they will be forfeited by the
Grantee and all of the Grantee’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Stock made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

 

  (a)

Except as otherwise provided herein, the restrictions described in Section 3
above will lapse with respect to [100% of the Restricted Stock on the third
anniversary]5 of the Grant Date (the “Vesting Date”); provided, that, except as
otherwise provided herein, the Grantee is then employed by the Company or any of
its Subsidiaries. If the Grantee’s employment is terminated at any time prior to
the Vesting Date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in this Section 4.

 

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), a pro rata portion of the Restricted Stock shall
vest as of the date of such termination, and all other unvested Restricted Stock
shall immediately terminate and be forfeited. The pro rata portion of the
Restricted Stock that vests shall be calculated by multiplying the number of
shares of Restricted Stock by a fraction, the numerator of which shall equal the
number of consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), a pro rata portion of the Restricted Stock shall vest as of the
date of such termination, and all other unvested Restricted Stock shall
immediately terminate and be forfeited. The pro rata portion of the Restricted
Stock that vests shall be calculated by multiplying the number of shares of
Restricted Stock by a fraction, the numerator of which shall equal the number of
consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to

 

 

5

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

2



--------------------------------------------------------------------------------

the Grantee’s duties or authority which are inconsistent with his/her title and
position, (ii) a material diminution of the Grantee’s title or position; (iii) a
reduction of the Grantee’s base salary; or (iv) any other reason which the
Company determines in its sole discretion to be a Good Reason; provided,
however, that, if termination for “Good Reason” is defined in the Grantee’s
employment agreement, the definition in the employment agreement shall apply for
purposes of this Section 4.

 

  (d) Retirement. Upon the Grantee’s Retirement, vesting shall continue
according to the schedule set forth in Section 4(a) as if the Grantee were still
employed; provided, that, during the period following Retirement and prior to
the Vesting Date, the Grantee does not enter into any employment, consulting,
service or similar arrangements or accept any directorship that has not been
pre-approved by the Committee in its sole discretion. In the event that the
Grantee does enter into any such employment, consulting, service or similar
arrangement or accepts any unapproved directorship, all unvested Restricted
Stock shall be immediately forfeited.

For purposes of this Agreement, “Retirement” shall be defined as when the
Grantee retires from the Company or any Subsidiaries if the sum of the Grantee’s
age and years of service as an employee of the Company or any Subsidiaries
equals at least 55.

 

  (e) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan), all Restricted Stock shall automatically become vested and
immediately nonforfeitable in full.

 

  (f) Work Permit. If the Grantee’s employment is terminated because the Company
or a Subsidiary is unable to obtain a work permit for the Grantee’s continued
employment in Bermuda with the Company or a Subsidiary and the Company does not
offer the Grantee a comparable position of employment by one of the Company’s
Subsidiaries, then the Restricted Stock shall automatically become 100% vested
and nonforfeitable upon the date of the Grantee’s termination of employment;
provided, that, if the failure by the Company or its Subsidiary to obtain such
work permit is directly or indirectly related to any actions or omissions taken
by the Grantee, as determined by the Company in its sole discretion, then all
unvested Restricted Stock shall be immediately forfeited upon the date of
termination.

 

5.

Tax Withholding. In the event that the Company determines that tax withholding
is required with respect to the Grantee, the Grantee shall be required to pay to
the Company, and the Company shall have the right to deduct from any
compensation paid to the Grantee pursuant to the Plan, the amount of any
required withholding taxes in respect of the Restricted Stock Award and to take
such other action as the Committee deems necessary to satisfy all obligations
for the payment of such withholding and taxes. The Committee may permit the
Grantee to satisfy the withholding liability: (a) in cash, (b) by having the
Company withhold from the number of Common Shares otherwise issuable or

 

3



--------------------------------------------------------------------------------

 

deliverable pursuant to the settlement of the Restricted Stock Award a number of
shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.

 

6. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Shares unless and until such Common Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody.

 

7. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

10. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

11. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

 

4



--------------------------------------------------------------------------------

12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

13. Amendment of Restricted Stock Award. Subject to Section 14 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

 

14. Adjustments. This Restricted Stock Award is subject to adjustment pursuant
to Section 12 of the Plan.

 

15. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of laws principles.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

17. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

18. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

19.

[Non-Solicitation Agreement. By accepting this Restricted Stock Award and as a
condition thereof, the Grantee agrees to comply with the Company’s following
policies with respect to non-solicitation: _________.]6

 

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

 

6

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:        Name:   Title:   Date:

 

GRANTEE By:        Name:   Date:

 

6



--------------------------------------------------------------------------------

For grants to Max at Lloyd’s Employees prior to 2/8/2010

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (the “Agreement”) is made, effective as of
the _____ day of _________, 2___ (the “Grant Date”), by and between Max Capital
Group Ltd. (the “Company”) and _______________ (the “Grantee”).

RECITALS:

WHEREAS, the Company has adopted the Max Capital Group Ltd. 2008 Stock Incentive
Plan (the “Plan”) pursuant to which awards of restricted common shares of the
Company (“Common Shares”) may be granted; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of restricted Common Shares
provided for herein (the “Restricted Stock Award”) to the Grantee in recognition
of the Grantee’s services to the Company, such grant to be subject to the terms
set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Grant of Restricted Stock Award. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Grantee on the Grant Date a Restricted Stock Award
consisting of, in the aggregate, ____ Common Shares in the capital of the
Company (hereinafter called the “Restricted Stock”).

 

2. Incorporation by Reference. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have the
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

3. Restrictions. Except as provided in the Plan or this Agreement, the
restrictions on the Restricted Stock are that they will be forfeited by the
Grantee and all of the Grantee’s rights to such shares shall immediately
terminate without any payment or consideration by the Company, in the event of
any sale, assignment, transfer, hypothecation, pledge or other alienation of
such Restricted Stock made or attempted, whether voluntary or involuntary, and
if involuntary whether by process of law in any civil or criminal suit, action
or proceeding, whether in the nature of an insolvency or bankruptcy proceeding
or otherwise, without the written consent of the Board.

 

1



--------------------------------------------------------------------------------

4. Vesting.

 

  (a)

Except as otherwise provided herein, the restrictions described in Section 3
above will lapse with respect to [100% of the Restricted Stock on the third
anniversary]7 of the Grant Date (the “Vesting Date”); provided, that, except as
otherwise provided herein, the Grantee is then employed by the Company or any of
its Subsidiaries. If the Grantee’s employment is terminated at any time prior to
the Vesting Date, the unvested Restricted Stock shall automatically be forfeited
upon such cessation of service, unless otherwise provided in this Section 4.

 

  (b) Death, Disability. In the event of the Grantee’s death or if the Grantee’s
employment is terminated by the Company or any of its Subsidiaries for
Disability (as defined below), a pro rata portion of the Restricted Stock shall
vest as of the date of such termination, and all other unvested Restricted Stock
shall immediately terminate and be forfeited. The pro rata portion of the
Restricted Stock that vests shall be calculated by multiplying the number of
shares of Restricted Stock by a fraction, the numerator of which shall equal the
number of consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Grantee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Grantee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice.

 

  (c) Termination Without Cause or For Good Reason. Upon the Grantee’s
termination without Cause (as defined in the Plan) or for Good Reason (as
defined below), a pro rata portion of the Restricted Stock shall vest as of the
date of such termination, and all other unvested Restricted Stock shall
immediately terminate and be forfeited. The pro rata portion of the Restricted
Stock that vests shall be calculated by multiplying the number of shares of
Restricted Stock by a fraction, the numerator of which shall equal the number of
consecutive days the Grantee is employed by the Company or any of its
Subsidiaries from the Grant Date to the date of termination, and the denominator
of which shall equal _____ (rounded to the nearest whole number).

The Grantee shall have “Good Reason” to terminate his/her employment within 30
days after the Grantee has knowledge of the occurrence, without the Grantee’s
written consent, of one of the following events that has not been cured, if
curable, within 30 days after a notice of termination has been given by the
Grantee to the Company or its Subsidiary, as applicable: (i) any material and
adverse change to

 

 

7

The Compensation Committee (the “Committee”) of the Company’s Board of Directors
may include a different vesting period or a pro rata vesting provision in
certain awards.

 

2



--------------------------------------------------------------------------------

the Grantee’s duties or authority which are inconsistent with his/her title and
position, (ii) a material diminution of the Grantee’s title or position; (iii) a
reduction of the Grantee’s base salary; or (iv) any other reason which the
Company determines in its sole discretion to be a Good Reason; provided,
however, that, if termination for “Good Reason” is defined in the Grantee’s
employment agreement, the definition in the employment agreement shall apply for
purposes of this Section 4.

 

  (d) Change in Control. Upon the occurrence of a Change in Control (as defined
in the Plan) that occurs following the six month anniversary of the grant date,
all Restricted Stock shall automatically become vested and immediately non
forfeitable in full.

 

  (e) Work Permit. If the Grantee’s employment is terminated because the Company
or a Subsidiary is unable to obtain a required work permit for the Grantee’s
continued employment with the Company or a Subsidiary and the Company does not
offer the Grantee a comparable position of employment by one of the Company’s
Subsidiaries, then the Restricted Stock shall automatically become 100% vested
and nonforfeitable upon the date of the Grantee’s termination of employment;
provided, that, if the failure by the Company or its Subsidiary to obtain such
work permit is directly or indirectly related to any actions or omissions taken
by the Grantee, as determined by the Company in its sole discretion, then all
unvested Restricted Stock shall be immediately forfeited upon the date of
termination.

 

5. Tax Withholding. In the event that the Company determines that tax
withholding is required with respect to the Grantee, the Grantee shall be
required to pay to the Company, and the Company shall have the right to deduct
from any compensation paid to the Grantee pursuant to the Plan, the amount of
any required withholding taxes in respect of the Restricted Stock Award and to
take such other action as the Committee deems necessary to satisfy all
obligations for the payment of such withholding and taxes. The Committee may
permit the Grantee to satisfy the withholding liability: (a) in cash, (b) by
having the Company withhold from the number of Common Shares otherwise issuable
or deliverable pursuant to the settlement of the Restricted Stock Award a number
of shares with a Fair Market Value equal to the minimum withholding obligation,
(c) by delivering Common Shares owned by the Grantee that are Mature Shares, or
(d) by a combination of any such methods. For purposes hereof, Common Shares
shall be valued at Fair Market Value.

 

6. Rights as Shareholder; Dividends. The Grantee shall be the record owner of
the Restricted Shares unless and until such Common Shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company, including, without limitation, voting rights, if
any, with respect to the Restricted Shares and the right to receive dividends,
if any, while the Restricted Shares are held in custody.

 

3



--------------------------------------------------------------------------------

7. Compliance with Laws and Regulations. The issuance and transfer of Common
Shares shall be subject to compliance by the Company and the Grantee with all
applicable requirements of securities laws and with all applicable requirements
of any stock exchange on which the Company’s Common Shares may be listed at the
time of such issuance or transfer.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its Subsidiaries to terminate the Grantee’s employment at any time.

 

9. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be delivered by
registered or certified first class mail, return receipt requested, telecopier,
courier service or personal delivery:

If to the Company:

Max Capital Group Ltd.

Max House

2 Front Street

Hamilton HM 11

Bermuda

If to the Grantee, at the Grantee’s last known address on file with the Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

 

10. Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all of the terms and provisions of the Plan.

 

11. Beneficiary. The Grantee may file with the Committee a written designation
of a beneficiary on such form as may be prescribed by the Committee and may,
from time to time, amend or revoke such designation. If no designated
beneficiary survives the Grantee, the executor or administrator of the Grantee’s
estate shall be deemed to be the Grantee’s beneficiary.

 

12. Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and on the Grantee and
the beneficiaries, executors and administrators, heirs and successors of the
Grantee.

 

13. Amendment of Restricted Stock Award. Subject to Section 14 of this
Agreement, the Committee at any time and from time to time may amend the terms
of this Restricted Stock Award; provided, however, the Grantee’s rights under
this Restricted Stock Award shall not be materially and adversely affected by
any such amendment without the Grantee’s consent.

 

4



--------------------------------------------------------------------------------

14. Adjustments. This Restricted Stock Award is subject to adjustment pursuant
to Section 12 of the Plan.

 

15. Governing Law. This Agreement shall be governed by the laws of the state of
New York without regard to conflict of laws principles.

 

16. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Grantee.

 

17. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

 

18. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

 

19.

[Non-Solicitation Agreement. By accepting this Restricted Stock Award and as a
condition thereof, the Grantee agrees to comply with the Company’s following
policies with respect to non-solicitation: _________.]8

 

20. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

[SIGNATURE PAGE FOLLOWS]

 

 

8

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
set forth below.

 

MAX CAPITAL GROUP LTD. By:        Name:   Title:   Date:

 

GRANTEE By:        Name:   Date:

 

6